Citation Nr: 1414041	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-43 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE


Entitlement to an initial compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to August 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In connection with his appeal the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2011.  A transcript of the hearing is associated with the claims files. 

In June 2011, the Board remanded this matter for additional evidentiary development.  The issue is now again before the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claim for an initial compensable rating for right ear hearing loss is decided.  

In June 2011, the Board remanded this matter for additional action.  In particular, the originating agency was to afford the Veteran a new VA examination to determine the severity of the Veteran's hearing impairment.  This new examination was warranted due to the July 2010 VA examiner's mere notation that the Veteran's hearing loss had "significant effects" on his occupation and that "hearing difficulty" impacted his occupational activities.  Because the examiner did not otherwise describe the functional effects of the Veteran's hearing disability, the report was found as not in compliance with the U. S. Court of Appeals for Veterans Claims ruling that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21. Vet App. 447, 455 (2007).  Following the Board's remand, an August 2011 VA audiologist issued a report following VA examination, in which the description of the functional impact of hearing loss is identical to that found in the July 2010 report.  The examiner noted that the effect of the disability on occupation as "significant effects" and the impact on occupational activities as "hearing difficulty."  The originating agency considered this report in its August 2011 supplemental statement of the case and failed to ensure compliance with the Board's remand directives.  As there has not been substantial compliance with the remand directives, the appeal must be remanded again.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be afforded an audiology examination to determine the current degree of severity of his right ear hearing loss.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The examiner must address the impact of the Veteran's hearing loss on his daily activities, including particularly on his ability to work.  This must be a discussion of the impact, rather than mere statement that the hearing difficulty has "significant effects."  The rationale for all opinions expressed must also be provided.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


